Case 2:18-cv-02512-JAR-KGG Document 6-1 Filed 11/02/18 Page 1 of 13




                         EXHIBIT “A”




                            EXHIBIT "A"
      Case 2:18-cv-02512-JAR-KGG Document 6-1 Filed 11/02/18 Page 2 of 13



Thompson Consumer Law Group, PLLC
5235 E. Southern Ave. D106-618                                                   Toll Free: 888-332-7252
Mesa, AZ 85206                                                                   Facsimile: 866-317-2674
ConsumerLawInfo.com
LaCroix Law Firm, LLC*                                                     406 W. 34th Street, Suite 810
TLaCroix@ConsumerLawInfo.com                                               Kansas City, Missouri 64111


                                                                 June 4, 2018

Don Hattan Ford, Inc.
10004 SW Highway 54
Augusta, KS 67010

RE:     Miracle Thompson
        311 Oak St. Apt. 2
        Newton, KS 67114
        2009 Dodge Journey, VIN 3D4GG67V09T150353

To Whom It May Concern:

        Please be advised that this office represents the above-named individual regarding claims
against your company. The purpose of this letter is to advise your company of its violations and to
quickly resolve the matter without resorting to expensive and unnecessary litigation. Our client’s
claims are set forth in the enclosed draft complaint. We are sure your company can appreciate the
need to address this issue promptly. To that end, we request your response to each allegation and
hope you will be amenable to discussing an amicable resolution to this matter.

        Further, having been formally notified of our representation, we demand you not contact
our client for any reason. Instead, please direct all future contact and correspondence to this
office. We look forward to hearing from you.


                                                                 Best regards,


                                                                Tony LaCroix**
                                                                Attorney at Law
TL/zl
//enclosures
CC: Miracle Thompson




*Co-Counsel with Thompson Consumer Law Group, PLLC
**Licensed in Kansas and Missouri
 Case 2:18-cv-02512-JAR-KGG Document 6-1 Filed 11/02/18 Page 3 of 13




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

MIRACLE THOMPSON,                        )
                                         )
                    Plaintiff,           )
                                         ) Case No.
        vs.                              )
                                         ) COMPLAINT AND JURY
DON HATTAN FORD, INC. dba                ) DEMAND
EDDY’S FORD OF AUGUSTA,                  )
                                         )
                    Defendant.           )

                                 NATURE OF ACTION

        1.    Plaintiff Miracle Thompson (“Plaintiff”) brings this action against

Defendant Don Hattan Ford, Inc. dba Eddy’s Ford of Augusta (“Defendant”) pursuant

to the Truth in Lending Act, 15 U.S.C. § 1601 et seq. and its implementing Regulation

Z, 12 C.F.R. Part 226 (collectively “TILA”).

                          JURISDICTION AND VENUE

        2.    This Court has jurisdiction under 15 U.S.C. § 1640(e) and 28 U.S.C. §

1331.

        3.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b),

where the acts and transactions giving rise to Plaintiff’s action occurred in this

district.

                        THE TRUTH IN LENDING ACT

        4.    The TILA “has been found uniformly to be remedial in nature and

thereby liberally and broadly construed in favor of the consumer.” Travis v. Trust Co.


                                          1
 Case 2:18-cv-02512-JAR-KGG Document 6-1 Filed 11/02/18 Page 4 of 13




Bank, 621 F.2d 148, 151 (5th Cir. 1980); Gallegos v. Stokes, 593 F.2d 372, 376 (10th

Cir. 1979); Gardner & N. Roofing & Siding Corp. v. Bd. of Governors of Fed.

Reserve Sys., 464 F.2d 838, 841 (D.C. Cir. 1972); Hauk v. JP Morgan Chase Bank

USA, 552 F.3d 1114, 1118 (9th Cir. 2009).

       5.     The TILA is strictly enforced, and absolute compliance is necessary. In

re Porter, 961 F.2d 1066, 1078 (3d Cir. 1992) (“A creditor who fails to comply with

TILA in any respect is liable to the consumer under the statute regardless of the nature

of the violation or the creditor's intent.”); Mars v. Spartanburg Chrysler Plymouth,

Inc., 713 F.2d 65, 67 (4th Cir. 1983) (“To insure that the consumer is protected, as

Congress envisioned, requires that the provisions of the Act and the regulations

implementing it be absolutely complied with and strictly enforced.”); Grant v.

Imperial Motors, 539 F.2d 506, 510 (5th Cir. 1976) (“[O]nce the court finds a

violation, no matter how technical, it has no discretion with respect to the imposition

of liability.”); see also Hamm v. Ameriquest Mortgage Co., 506 F.3d 525, 529 (7th

Cir. 2007); Purtle v. Eldridge Auto Sales, Inc., 91 F.3d 797, 801 (6th Cir. 1996);

Semar v. Platte Valley Fed. Sav. & Loan Ass’n, 791 F.2d 699, 704 (9th Cir. 1986);

Zamarippa v. Cy’s Car Sales, Inc., 674 F.2d 877, 879 (11th Cir. 1982).

       6.     “[S]trict interpretation of the TILA has largely been responsible for the

TILA’s success in achieving widespread compliance with its requirements.” In re

Brown, 106 B.R. 852, 857 (Bankr. E.D. Pa. 1989). Indeed, without strict compliance,

the TILA’s goals of standardized uniform disclosures would quickly be eroded. See


                                            2
 Case 2:18-cv-02512-JAR-KGG Document 6-1 Filed 11/02/18 Page 5 of 13




Reneau v. Mossy Motors, 622 F.2d 192, 195 (5th Cir. 1980) (“The technical

requirements of the TILA and Regulation Z must be strictly enforced if

standardization of terms, permitting meaningful comparisons of available credit by

consumers, is to be achieved.”).

      7.       Creditors must make TILA disclosures “clearly and conspicuously in

writing, in a form that the consumer may keep.” 12 C.F.R. § 226.17. If a creditor’s

disclosure is susceptible to more than one “plausible” interpretation, the creditor has

not complied with the TILA. See Handy v. Anchor Mortgage Corp., 464 F.3d 760,

764 (7th Cir. 2006); In re Porter, 961 F.2d 1066, 1077 (3d Cir. 1992).

      8.       This is because the “TILA neither requires nor encourages borrowers to

guess or to assume that a disclosure has a particular meaning.” Wright v. Tower Loan

of Mississippi, Inc., 679 F.2d 436, 445 (5th Cir. 1982); see also Pennino v. Morris

Kirschman & Co., 526 F.2d 367, 372 (5th Cir. 1976) (“This court . . . is bound by the

intent of Congress to eliminate the necessity of assumptions on the part of the

consumer.”).

      9.       The clarity of a creditor’s disclosure is question of law, determined on

an “ordinary consumer” standard. Palmer v. Champion Mortgage, 465 F.3d 24, 28

(1st Cir. 2006); Smith v. Cash Store Mgmt., Inc., 195 F.3d 325, 327–28 (7th Cir.

1999); Edmondson v. Allen–Russell Ford, Inc., 577 F.2d 291, 296 (5th Cir. 1978).

Because this standard is objective, what a given consumer knows or does not know is

immaterial when evaluating a creditor’s TILA disclosures. See Purtle, 91 F.3d at 800;


                                           3
 Case 2:18-cv-02512-JAR-KGG Document 6-1 Filed 11/02/18 Page 6 of 13




Semar, 791 F.2d 699, 704 (citing Huff v. Stewart-Gwinn Furniture Co., 713 F.2d 67,

69 (4th Cir.1983)).

                                            PARTIES

       10.     Plaintiff, is a natural person who at all relevant times resided in the State

of Kansas, County of Harvey, and City of Newton.

       11.     Defendant is a Kansas corporation that at all relevant times was engaged

in the business of selling and financing motor vehicles.

       12.     At all relevant times, Defendant, in the ordinary course of its business,

regularly extended or offered to extend consumer credit for which a finance charge is

or may be imposed or which, by written agreement, is payable in more than four

installments, and is the person to whom the transaction which is the subject of this

action is initially payable.

       13.     Defendant is a “creditor” within the meaning of the Truth in Lending

Act, 15 U.S.C. § 1602(g) and Regulation Z, 12 C.F.R. § 226.2(17).

                               FACTUAL ALLEGATIONS

       14.     On or about September 23, 2017, Plaintiff visited Defendant’s

dealership to shop for an automobile to be used for personal, family or household

purposes.

       15.     Plaintiff selected a 2009 Dodge Journey (the “Vehicle”) and agreed to

purchase the Vehicle from Defendant.




                                             4
 Case 2:18-cv-02512-JAR-KGG Document 6-1 Filed 11/02/18 Page 7 of 13




       16.    To finance the purchase of the Vehicle, Plaintiff executed a separate

retail installment contract (the “Contract”) with Defendant, dated September 23, 2017.

       17.    During the discussions regarding the transaction, Defendant’s employee

stated to Plaintiff that she was required to purchase GAP coverage in order for the

financing for the Vehicle to be approved.

       18.    Plaintiff purchased GAP coverage for the Vehicle based upon

Defendant’s representations that it was required in order to obtain financing.

       19.    Plaintiff would not have purchased GAP coverage but for Defendant’s

representation that it was required to obtain financing.

       20.    The Truth in Lending Disclosure statement provided to Plaintiff in

connection with her purchase disclosed an “annual percentage rate” of 19.950%, a

“finance charge” of $4,366.71, and an “amount financed” of $11,976.05.

       21.    The “itemization of amount financed” disclosure reflects that Plaintiff

purchased GAP coverage at a price of $699.00 and that this amount was included in

the “amount financed.”

       22.    Upon information and belief, Defendant’s employee earned a

commission the GAP coverage that Plaintiff purchased.

       23.    Upon information and belief, Defendant itself earned a profit in excess

of $200.00 on the GAP coverage that Plaintiff purchased.




                                            5
 Case 2:18-cv-02512-JAR-KGG Document 6-1 Filed 11/02/18 Page 8 of 13




                                COUNT I
                      VIOLATION OF 15 U.S.C. § 1638(a)(2)

       24.    Plaintiff repeats and re-alleges each and every factual allegation above.

       25.    The Truth in Lending Act instructs that the Finance Charge “includes

any charge payable directly or indirectly by the consumer and imposed directly or

indirectly by the creditor as an incident to or a condition of the extension of credit.”

15 U.S.C. § 1605(a), 12 C.F.R. § 226.4(a).

       26.    Under the TILA, add-on products like GAP insurance are finance

charges, and must be disclosed as such, unless the product is voluntary, and the

Creditor makes additional disclosures not at issue here. 12 C.F.R. § 226.4(d).

       27.    In interpreting the TILA, special deference must be paid to the Federal

Reserve Board’s (“FRB”) interpretation, because “Congress has specifically

designated the [Federal Reserve] Board as the primary source for interpretation and

application of the TILA . . . .” Hess v. Citibank, (S. Dakota), N.A., 459 F.3d 837, 842

(8th Cir. 2006)).

       28.    Thus, “[u]nless demonstrably irrational, the Federal Reserve Board’s

interpretations are dispositive of TILA disputes.” Ford Motor Credit Co. v. Milhollin,

444 U.S. 555, 565, 100 S. Ct. 790, 797, 63 L. Ed. 2d 22 (1980).

       29.    Moreover, if courts deviate from the strict interpretation of the TILA in

search of a more “functional approach,” the FRB takes action to overturn the court’s

decision. See Hamm v. Ameriquest Mortgage Co., 506 F.3d 525, 529 (7th Cir. 2007)



                                             6
 Case 2:18-cv-02512-JAR-KGG Document 6-1 Filed 11/02/18 Page 9 of 13




(explaining how the Seventh Circuit adopted a hyper technical approach to TILA in

response to the FRB’s efforts to upend its decision in Carmichael v. Payment Ctr.,

Inc., 336 F.3d 636, 641 (7th Cir. 2003), and the FRB specifically identifying the

court’s decision as the impetus for its action).

       30.    The FRB, has declared the voluntariness of add-on products, like GAP

insurance and extended warranties to be a factual issue ascertainable only “by

reference to all of the circumstances of a particular transaction. Inquiry into these

circumstances, of course, is not foreclosed by the presence of a customer’s signature

on an insurance authorization.” Federal Reserve Board Staff Letter of December 20,

1977, No. 1270, Consumer Credit Guide (CCH) ¶ 31,756.

       31.    The FRB, in March 1978, elaborated on its guidance as follows:

       While the customer’s signature on a document would be some evidence
       of voluntariness, of course, it would not conclusively establish that
       the insurance was not required. Any number of collateral acts or
       practices by a creditor could negate the apparently affirmative nature of
       the customer’s election to purchase insurance.

Federal Reserve Board Staff Letter of March 21, 1978, 5 Cons. Cred. Guide (CCH)

¶31,777 (emphasis added).

       32.    In light of the FRB’s guidance, recitals regarding voluntariness do not

establish that a given product was voluntary. See Garl v. Genesee Valley Auto Mall,

No. 16-13712, 2018 WL 994318, at *3 (E.D. Mich. Feb. 21, 2018); Beltran v. USA

Auto Inc., No. CV-14-02247-PHX-GMS, 2015 WL 12672084, at *2 (D. Ariz. Feb.

23, 2015) (citing cases); Robinson v. Carport Sales & Leasing, Inc., No. 6:14-CV-


                                             7
 Case 2:18-cv-02512-JAR-KGG Document 6-1 Filed 11/02/18 Page 10 of 13




1358-ORL-TBS, 2015 WL 224655, at *3 (M.D. Fla. Jan. 15, 2015) (GAP insurance

could be compulsory despite contract stating GAP was voluntary); Hager v. Am. Gen.

Fin., Inc., 37 F. Supp. 2d 778, 784 (S.D.W. Va. 1999) (credit life insurance could be

required despite language to the contrary in contract); In re Milbourne, 108 B.R. 522,

541 (Bankr. E.D. Pa. 1989) (“if a lender does in fact misrepresent to customers that

insurance is required, even though the loan contracts unequivocally state that the

purchase of insurance is optional, a violation of UDAP and TILA could be

established”); Kaminski v. Shawmut Credit Union, 494 F. Supp. 723, 729 (D. Mass.

1980) (credit life was not voluntary despite declaration to the contrary); In re Cruz,

441 B.R. 23, 33 (Bankr. E.D. Pa. 2004) (credit insurance was mandatory despite

notation that it was optional); Marine Midland Bank v. Burley, 73 A.D.2d 1041, 1042,

425 N.Y.S.2d 429, 431 (1980); Matter of Dickson, 432 F. Supp. 752, 759 (W.D.N.C.

1977) (“whether the insurance was not required . . . of course, is not conclusively

established by the statement on the disclosure that it was not required”).

       33.    To prove that a product is actually compulsory despite contract

language to the contrary, a “borrower is obliged to prove that (1) the lender

affirmatively represented, by words or by conduct, that [the product] was in fact

required; and (2) as a result of the lender’s actions, the borrower purchased [a

product] that it is likely that (s)he would not have otherwise purchased. Garl, No. 16-

13712, 2018 WL 994318, at *3; In re Cruz, 441 B.R. 23 (Bankr. E.D. Pa. 2004)

(citing In re Milbourne, 108 B.R. 522, 542 (Bankr. E.D. Pa. (1989)).


                                            8
 Case 2:18-cv-02512-JAR-KGG Document 6-1 Filed 11/02/18 Page 11 of 13




       34.    Defendant’s employee represented to Plaintiff that she had to purchase

GAP insurance for her loan to be approved.

       35.    As a result of Defendant’s employee’s representations, Plaintiff

purchased GAP insurance that she would not have purchased but for Defendant’s

employee’s representations.

       36.    Because Defendant made purchase of GAP insurance a condition of

financing the transaction, the TILA required the cost of the GAP coverage to be

included as a finance charge in calculating the “amount financed,” the “annual

percentage rate,” and the “finance charge” on the Contract.

       37.    Because Defendant did not include the cost of the GAP coverage in the

“finance charge” in the Contract, Defendant therefore did not disclose the actual

“finance charge” associated with the transaction in the Truth in Lending disclosures

provided to Plaintiff.

       38.    Because Defendant did not include the amount paid for the GAP

coverage in the “finance charge,” Defendant therefore did not disclose the actual

“finance charge expressed” as an “annual percentage rate” in the Truth in Lending

disclosures provided to Plaintiff.

       39.    Because Defendant included the amount paid for the GAP coverage in

the “amount financed,” Defendant therefore did not disclose the actual “amount

financed” in the Truth in Lending disclosures provided to Plaintiff.




                                           9
 Case 2:18-cv-02512-JAR-KGG Document 6-1 Filed 11/02/18 Page 12 of 13




       40.      Defendant violated 15 U.S.C. § 1638(a)(2) when it failed to accurately

disclose the “amount financed” to Plaintiff.

       41.      Defendant violated 15 U.S.C. § 1638(a)(3) when it failed to accurately

disclose the “finance charge” to Plaintiff.

       42.      Defendant violated 15 U.S.C. § 1638(a)(4) when it failed to accurately

disclose the finance charge expressed as an “annual percentage rate” to Plaintiff.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Defendant violated 15 U.S.C. § 1638(a)(2) and

                Regulation Z, 12 C.F.R. § 226.18(b);

             b) Adjudging that Defendant violated 15 U.S.C. § 1638(a)(3) and

                Regulation Z, 12 C.F.R. § 226.18(d);

             c) Adjudging that Defendant violated 15 U.S.C. § 1638(a)(4) and

                Regulation Z, 12 C.F.R. § 226.18(e);

             d) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

                1640(a)(2), in the amount of twice the finance charge;

             e) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1640(a)(1);

             f) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this

                action, pursuant to 15 U.S.C. § 1640(a)(3);

             g) Awarding Plaintiff any pre-judgment and post-judgment interest as may

                be allowed under the law;




                                              10
 Case 2:18-cv-02512-JAR-KGG Document 6-1 Filed 11/02/18 Page 13 of 13




             h) Awarding such other and further relief as the Court may deem just and

                proper.

                                   TRIAL BY JURY

       43.      Plaintiff is entitled to and hereby demands a trial by jury. Plaintiff

requests that trial be held in Kansas City, Kansas.


Dated: June 4, 2018
                                                 Respectfully submitted,

                                                 /s/ Anthony LaCroix
                                                 Anthony LaCroix
                                                 KS Bar No. 24279
                                                 406 W. 34th Street, Suite 810
                                                 Kansas City, MO 64111
                                                 Telephone: (816) 399-4380
                                                 Fax: (816) 399-4380
                                                 Email: tony@lacroixlawkc.com
                                                 Lead Counsel for Plaintiff

                              Co-counsel with Thompson Consumer Law Group, PLLC

                                                 Correspondence Address:

                                                 Thompson Consumer Law Group,
                                                 PLLC
                                                 5235 E. Southern Ave., D106-618
                                                 Mesa, AZ 85206




                                           11
